Case 3:09-cr-00018-FDW-DSC Document 66 Filed 02/17/21 Page 1 of 8
Case 3:09-cr-00018-FDW-DSC Document 66 Filed 02/17/21 Page 2 of 8
Case 3:09-cr-00018-FDW-DSC Document 66 Filed 02/17/21 Page 3 of 8
Case 3:09-cr-00018-FDW-DSC Document 66 Filed 02/17/21 Page 4 of 8
Case 3:09-cr-00018-FDW-DSC Document 66 Filed 02/17/21 Page 5 of 8
Case 3:09-cr-00018-FDW-DSC Document 66 Filed 02/17/21 Page 6 of 8
                            17        February           21




Case 3:09-cr-00018-FDW-DSC Document 66 Filed 02/17/21 Page 7 of 8
Case 3:09-cr-00018-FDW-DSC Document 66 Filed 02/17/21 Page 8 of 8
